     Case: 3:19-cr-00068-RAM-RM Document #: 95 Filed: 01/15/21 Page 1 of 4




                              DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                              )
                                                       )
                         Plaintiff,                    )
                                                       )
                         v.                            )       Case No. 3:19-cr-0068
                                                       )
LOUIE ISON MANGAMPAT,                                  )
                                                       )
                         Defendant.                    )
                                                       )

                                                  ORDER
        BEFORE THE COURT is Louie Ison Mangampat’s motion to dismiss the indictment in
this case for lack of jurisdiction. (ECF No. 24.) For the reasons outlined below, the Court will
deny Mangampat’s motion.1
                              I. FACTUAL AND PROCEDURAL HISTORY
        On September 24, 2019, the Celebrity Equinox, a commercial cruise ship, was
travelling from Fort Lauderdale, Florida, to St. Thomas, U.S. Virgin Islands.
        At approximately 11 p.m. that evening, several crew members gathered in the cabin
shared by Louie Ison Mangampat (“Mangampat”) and another male crew member (“E.M.”).
An adult female crew member (“A.V.”) was also present. Around 3 a.m. on September 25,
2019, the gathering had dispersed, leaving only Mangampat, E.M., and A.V. in the cabin. At
that time, E.M. went to sleep.
        Around 4 a.m., before A.V. left the cabin, Mangampat allegedly pulled her into the
bathroom where he locked her inside. Inside the bathroom Mangampat allegedly sexually
assaulted A.V. Subsequently, A.V. left the bathroom. A.V. reported the assault to her friend
and security was called. Mangampat and the alleged victim, A.V., are both citizens of the
Philippines.



1Before this matter was reassigned to the undersigned, Judge Curtis V. Gomez denied Mangampat’s motion to
dismiss at a January 9, 2020 evidentiary hearing in this matter. Because no reasons for the denial were stated
on the record, the undersigned has considered the matter de novo and concurs that the motion to dismiss
should be denied. As such, the undersigned issues this order to place the reasons for denying Mangampat’s
motion on the record.
     Case: 3:19-cr-00068-RAM-RM Document #: 95 Filed: 01/15/21 Page 2 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 2 of 4

       According to an incident report prepared by cruise ship security staff, on or about
September 25, 2019, at approximately 4 a.m., the Celebrity Equinox was located at
approximately 21 degrees 57.3 minutes north latitude, 70 degrees 30.1 minutes west
longitude. The nearest point of land was the Great Turk Island, which was approximately
40.5 nautical miles away. The Celebrity Equinox is a vessel registered to the island of Malta.
       On October 29, 2019, the United States filed an information charging Mangampat with
one count aggravated sexual abuse by force in violation of 18 U.S.C. § 2241(a)(1). Thereafter,
on November 7, 2019, the Grand Jury returned an indictment charging Mangampat with one
count aggravated sexual abuse by force in violation of 18 U.S.C. § 2241(a)(1). The grand jury
has since returned a first and second superseding indictment. The second superseding
indictment, returned by the grand jury on November 19, 2020, charges Mangampat with
count of aggravated sexual abuse by force in violation of 18 U.S.C. § 2241(a)(1) and one count
of hate crime acts in violation of 18 U.S.C. §§ 249(a)(2)(A) and (3).
       On November 26, 2019, Mangampat filed a motion to dismiss the indictment for lack
of jurisdiction. Mangampat argues that the United States does not have jurisdiction to
adjudicate this matter as the alleged offenses did not occur in the special maritime and
territorial jurisdiction of the United States.
       On December 10, 2019, the United States filed an opposition to Mangampat’s motion
to dismiss.
                                        II. DISCUSSION
       Title 18, United States Code, Section 2241(a)(1) (“Section 2241(a)(1)”) provides in
pertinent part that a person “in the special maritime and territorial jurisdiction of the United
States . . .” who “knowingly causes another person to engage in a sexual act” “by using force
against that other person” shall be fined or imprisoned or both. 18 U.S.C. § 2241. Title 18,
United States Code, Section 249(a)(3) (“Section 249(a)(3)”) provides in pertinent part that
“[w]hoever, within the special maritime or territorial jurisdiction of the United States,
engages in conduct described . . . in paragraph (2)(A) . . . shall be subject to the same penalties
as prescribed in [that] paragraph[].” 18 U.S.C. § 249(a)(3).
      Case: 3:19-cr-00068-RAM-RM Document #: 95 Filed: 01/15/21 Page 3 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 3 of 4

        Title 18, United States Code, Section 7 (“Section 7”) defines the term “special maritime
and territorial jurisdiction of the United States.” In pertinent part, Section 7 provides that the
“special maritime and territorial jurisdiction of the United States” includes
        [t]he high seas, any other waters within the admiralty and maritime
        jurisdiction of the United States and out of the jurisdiction of any particular
        State, and any vessel belonging in whole or in part to the United States or any
        citizen thereof, or to any corporation created by or under the laws of the
        United States, or of any State, Territory, District, or possession thereof, when
        such vessel is within the admiralty and maritime jurisdiction of the United
        States and out of the jurisdiction of any particular State.
18 U.S.C. § 7(1).2
        “Outside the territorial sea are the high seas." United States v. Louisiana, 394 U.S. 11,
23 (1969). As the Fourth Circuit has explained, “[t]he weight of authority points to an outer
territorial limit [for the territorial seas of any nation] of twelve nautical miles.” United States
v. Beyle, 782 F.3d 159, 167 (4th Cir. 2015).
        [The United Nations Convention on the Law of the Sea (“UNCLOS”)] explicitly
        restricts territorial seas from extending farther than twelve nautical miles
        from national coastlines. UNCLOS, supra, art. 3. At the time of the piracy at
        issue in this case, 161 nations had ratified UNCLOS, including Somalia. With
        nearly 170 signatory nations today, UNCLOS enjoys widespread acceptance in
        the international community. As noted above, although the United States is not
        a signatory to UNCLOS, this country recognizes the treaty’s place as an
        accurate reflection of customary international law. It is, moreover, the policy
        of the United States not to respect claims that a territorial sea extends beyond
        twelve nautical miles. Office of Ocean Affairs, U.S. Dep't of State, Pub. No. 112,
        Limits in the Seas: United States Responses to Excessive Maritime Claims 7, 33
        (1992); Fact Sheet, Office of the Press Sec'y, The White House, United States
        Oceans Policy (Mar. 10, 1983); see 33 C.F.R. § 2.22(b); see also The White
        House, United States Counter Piracy and Maritime Security Action Plan annex B
        at 2 (June 2014). Consistent with UNCLOS, the United States itself claims a
        territorial sea extending up to twelve nautical miles. 18 U.S.C. § 2280(e);
        Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 441 n.8, 109
        S. Ct. 683, 102 L. Ed. 2d 818 (1989); 33 C.F.R. § 2.22(a)(1)(ii), (iii), (iv)
        (applying a U.S. territorial sea of twelve nautical miles for determining U.S.
        criminal jurisdiction and the special maritime and territorial jurisdiction, and
        for interpreting international law); Proclamation No. 5928, 54 Fed. Reg. 777

2Various other included definitions are not relevant as they apply only where the offense was committed “by
or against a national of the United States.” See, e.g., 18 U.S.C. §§ 7(7), (8), and (9). Mangampat and the alleged
victim, A.V., are both citizens of the Philippines.
      Case: 3:19-cr-00068-RAM-RM Document #: 95 Filed: 01/15/21 Page 4 of 4
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 4 of 4

        (Dec. 27, 1988) (extending the U.S. territorial sea to twelve nautical miles "in
        accordance with international law").
        We, too, have repeatedly stated that a nation's territorial waters generally
        extend to twelve nautical miles. See United States v. Shibin, 722 F.3d 233, 239
        (4th Cir. 2013); Dire, 680 F.3d at 460 n.11; Titanic, 171 F.3d at 965.
Id. at 167-68.
        As such, provided that the alleged offense occurred on the high seas, farther than
twelve nautical miles from any other national coastline, the United States has jurisdiction to
try this matter. In its opposition, the United States submitted an incident report prepared by
the cruise ship security staff. That report notes that, at the time of the alleged crime, the
cruise ship was located at 21 degrees 57.3 minutes north latitude and 70 degrees 30.1
minutes west longitude, 40.5 nautical miles away from Grand Turk Island, the closed point
of land. Thus, as a threshold matter, the United States has demonstrated that the alleged
offense occurred on the high seas, within the special maritime and territorial jurisdiction of
the United States.3 As such, the Court will deny Mangampat’s motion to dismiss.
        The premises considered, it is hereby
        ORDERED that Mangampat’s motion to dismiss, ECF No. 24, is DENIED.




Dated: January 15, 2021                                     /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




3 While the United States’ submission is sufficient to overcome the motion to dismiss at this time, because
jurisdictional elements must by found by the jury beyond a reasonable doubt, the United States still must
introduce sufficient evidence at trial regarding this element to meet its burden. See Torres v. Lynch, 136 S. Ct.
1619, 1630 (2016) (“[The substantive elements of a federal statute and the jurisdictional element] [b]oth . . .
must be proved to a jury beyond a reasonable doubt[.]”).
